In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1870V


    SHERRI MCCOYLE,
                                                             Chief Special Mater Corcoran
                         Petitioner,
    v.
                                                             Filed: January 20, 2022
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Terrence Kevin Mangan, U.S. Department of Justice, Washington, DC, for Respondent.

         ORDER WITHDRAWING DECISION – SPECIAL PROCESSING UNIT 1

      On January 13, 2022, Respondent's counsel2 emailed my chambers staff to inform
them there was a mathematical error in the Fees Decision filed on July 19, 2021 at ECF
No. 34, which was repeated in the Judgment entered on July 21, 2021 at ECF No. 36.
See Informal Remark, dated Jan. 20, 2022. She confirmed that Respondent had not yet
issued payment of the fees and costs award. The parties were informed that these errors
would be corrected and that no further request or motion was needed. Id.

     Pursuant to the Rules of the United States Court of Federal Claims (“RCFC”),3 I
may correct “a clerical mistake or a mistake arising from oversight or omission.” RCFC
1
  Because this unpublished Order contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Order will be available to anyone with access to the internet. In
accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I
agree that the identified material fits within this definition, I will redact such material from public access.

2Respondent’s counsel Lauren Kells, who is temporarily substituting for Terrance Mangan while he is out
of the office, sent this email.

3The RCFC 60(a) states that “[t]he court may correct a clerical mistake or a mistake arising from
oversight or omission whenever one is found in a judgment, order, or other part of the record. The
court may do so on motion or on its own, with or without notice.”
60(a). The parties agree that an incorrect total, $9,710.50, was included in the Fee
Decision and later Judgment entered in this case. ECF Nos. 34, 36. The correct total of
the attorney’s fees and costs awarded should be $9,705.50, representing the amounts
of $9,160.50 in attorney’s fees and $545.00 in attorney’s costs.

       In light of the foregoing, the Clerk of the Court is hereby instructed to WITHDRAW
the Decision on Attorney’s Fees issued on July 19, 2021 at ECF No. 34 and to
VACATE the Judgment entered on July 21, 2021 at ECF No. 36. A Decision on
Attorney’s Fees will be reissued separately.

    Any questions about this order or about this case generally may be directed to OSM
staff attorney, Stacy Sims at (202) 357-6349 or email: Stacy Sims.cfc.uscourts.gov.

IT IS SO ORDERED.

                                               s/Brian H. Corcoran
                                               Brian H. Corcoran
                                               Chief Special Master




                                           2